J-S08014-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

J.G.,                                          IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                   Appellant

                        v.

S.E.,

                   Appellee                    No. 1231 WDA 2015


                 Appeal from the Order Entered July 20, 2015,
               in the Court of Common Pleas of Mercer County,
                       Civil Division, at No: 2014-3918

BEFORE: STABILE, DUBOW, and MUSMANNO, JJ.

MEMORANDUM BY STABILE, J.:                           FILED MARCH 8, 2016

        J.G. (Father) appeals from the order entered July 20, 2015, in the

Court of Common Pleas of Mercer County, which modified two existing

custody orders by awarding S.E. (Mother) with expanded periods of partial

physical custody of L.E. (Child). After careful review, we quash the appeal.

        Child was born in January of 2014. On December 26, 2014, Father,

acting pro se, filed a complaint for custody.      On March 13, 2015, the

Honorable Thomas R. Dobson entered an order awarding Father “temporary

primary physical custody of the child due to [Mother’s] current family

situation with her husband.” Order, 3/13/15, at 2 (unpaginated). The order

also awarded Mother periods of partial physical custody on Mondays,

Wednesdays, and Fridays, and awarded both parents shared legal custody.

On April 29, 2015, Judge Dobson entered an order which temporarily
J-S08014-16


modified the March 13, 2015 order. Specifically, the order reduced Mother’s

periods of partial physical custody to a three-hour visit each Monday and

Friday.      The order further provided that the court’s prior custody

arrangement would be reinstated once Mother moved into her new

residence.

      On June 22, 2015, Mother, now represented by counsel, filed a petition

for special relief, in which she averred that she had moved into her new

residence, but that Father was withholding custody of Child. A hearing on

Mother’s petition was held before the Honorable Daniel P. Wallace on July

17, 2015. During the hearing, Judge Wallace agreed with counsel for Mother

that Mother’s periods of partial physical custody should be expanded. N.T.,

7/17/15, at 7-8. However, Judge Wallace stressed that the order he would

be entering would last only until a pre-hearing conference scheduled for

August of 2015. Id. at 5, 8-9, 11, 14. Following the hearing, on July 20,

2015, Judge Wallace entered the subject custody order, which awarded

Mother partial physical custody of Child every weekend.     Father, now also

represented by counsel, timely filed a notice of appeal on August 14, 2015,

along with a concise statement of errors complained of on appeal.

      Father raises the following issues for our review.

      [1.] Did the [trial c]ourt err in entering a Custody Order without
      considering the factors outlined in 23 Pa.C.S.A. § 5328?

      [2.] Did the [trial c]ourt err in entering a Custody Order without
      making specific findings as to the best interest of the subject
      child?


                                     -2-
J-S08014-16



Father’s brief at 8.

      Before reaching the merits of Father’s issues, we first must consider

whether the July 17, 2015 custody order was appealable. “‘[S]ince we lack

jurisdiction over an unappealable order it is incumbent on us to determine,

sua sponte when necessary, whether the appeal is taken from an appealable

order.’”   Gunn v. Automobile Ins. Co. of Hartford, Connecticut, 971
A.2d 505, 508 (Pa. Super. 2009) (quoting Kulp v. Hrivnak, 765 A.2d 796,

798 (Pa. Super. 2000)).

      It is well-settled that, “[a]n appeal lies only from a final order, unless

permitted by rule or statute.” Stewart v. Foxworth, 65 A.3d 468, 471 (Pa.

Super. 2013). Generally, a final order is one that disposes of all claims and

all parties.   See Pa.R.A.P. 341(b).    “[A] custody order will be considered

final and appealable only if it is both: 1) entered after the court has

completed its hearings on the merits; and 2) intended by the court to

constitute a complete resolution of the custody claims pending between the

parties.” G.B. v. M.M.B., 670 A.2d 714, 720 (Pa. Super. 1996).

      Here, Judge Wallace concluded that the subject custody order was

interlocutory, because it was only intended to be temporary.        Trial Court

Opinion, 9/14/15, at 1-2 (unpaginated). Father argues that the order was

final, because “the pretrial conference was scheduled more than thirty (30)

days after the entry of the Order, thereby rendering it a final Order since the




                                       -3-
J-S08014-16


[c]ourt did not reschedule a hearing on [Mother’s] Petition for Special

Relief.” Father’s brief at 11.

      After reviewing the record in this matter, it is clear that the subject

custody order was not final and appealable.       At the time Judge Wallace

entered the order, a hearing on the merits of the parents’ custody dispute

had not yet taken place.         Moreover, the subject custody order was not

intended to constitute a complete resolution of the custody claims pending

between the parties. To the contrary, Judge Wallace stated repeatedly that

the order was intended only to last until the parents’ pre-hearing conference

before Judge Dobson in August of 2015. See, e.g., N.T., 7/17/15, at 5 (“So

it’s only going to be effective until August anyway; just to make sure you

understand.   I am not willing to enter any order that will last longer than

that . . . .”). The order itself provides, “[t]his Order shall be temporary in

nature . . . .” Order, 7/20/15, at 4.

      Accordingly, because the subject custody order is not a final order, we

are without jurisdiction to entertain Father’s claims.1 Therefore, the appeal

must be quashed.

      Appeal quashed.



1
  We also observe that the order is not appealable as a collateral order
pursuant to Pa.R.A.P. 313.      The order is not an interlocutory order
appealable as of right, pursuant to Pa.R.A.P. 311, and Father did not
attempt to bring this appeal before this Court as an interlocutory appeal by
permission pursuant to Pa.R.A.P. 1311 and 42 Pa.C.S.A. § 702.



                                        -4-
J-S08014-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/8/2016




                          -5-